Citation Nr: 1430054	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  06-37 008	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability of the cervical spine.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and her husband



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to June 1964. 

These matters come before the Board of Veterans' Appeals (Board) from RO decisions of February 2006 and March 2008.  The Veteran and her husband presented sworn testimony in support of her asthma and cervical spine appeals during a November 2007 hearing before the undersigned Veterans Law Judge.  In May 2010, the Board denied service connection for asthma and for a cervical spine disorder.  

In December 2011, the United States Court of Appeals for Veterans Claims (Court), in a single judge decision, affirmed the denial of service connection for a cervical spine disorder and remanded the claim for service connection for asthma.  The Veteran requested reconsideration of the cervical spine affirmance.  In January 2012, the Court granted reconsideration, withdrew the December 2011 determination, and remanded both claims to the Board for further evidentiary development.  

The Board remanded the asthma claim for further evidentiary development in October 2012.

In the meantime, the Veteran perfected an appeal as to a separate claim for entitlement to service connection for tinnitus.  For the purposes of administrative efficiency and judicial economy, this matter has been merged with the appeals involving asthma and the cervical spine.  Although she initially requested a hearing before the Board with respect to this appeal, an October 2013 letter from her attorney withdrew that request.

The Board has reviewed the Veteran's physical claims file and also evidence available in her VA electronic files.

The Veteran's attorneys have submitted additional evidence and written argument in support of these appeals and have waived initial RO review of such evidence.

The issue of entitlement to service connection for disability of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's asthma had its inception during service.

2.  The Veteran's tinnitus is not shown to have had its inception during service, or to be otherwise related to service.


CONCLUSIONS OF LAW

1.  Service connection for asthma is warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  Service connection for tinnitus is not warranted.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends her currently-shown asthma was caused by her in-service working conditions in an underground computer facility in a damp environment with poor ventilation.  She contends tinnitus is related to noise exposure from fans, computer equipment, teletype machines, air conditioning, and construction equipment in the same facility.

Asthma

The evidence of record reveals multiple factors both for and against her claim.  In service she was treated for repeated cold infections, respiratory complaints, and acute bronchitis.  The earliest diagnosis of asthma, however, was rendered nearly twenty years after her discharge from service.  A VA examiner has rendered the opinion that it is less likely her asthma began during service.  In an October 2013 opinion obtained by the Veteran's attorney, a private physician who is board certified in pulmonary medicine rendered the opinion that the Veteran's asthma was caused by unprotected exposure to an environment that is causative of asthma during service, within a reasonable degree of medical certainty.  

In support of this medical opinion, the physician noted medical literature correlating indoor dampness, such as that experienced by the Veteran when she was working in a poorly ventilated environment in an enclosed underground room that was contaminated by water dripping down one wall, with the development of asthma.  He also emphasized the Veteran's service treatment reports reflecting on-going respiratory complaints, although he noted that she did not complain of wheezing at the time, and was not treated with bronchodilator therapy or corticosteroids, despite the availability of these treatments when the Veteran was in service.  Weighing these factors, however, he concluded with a "reasonable degree of medical certainty" that the Veteran's asthma may be traced back to these working conditions when she was in service.  

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, given the persuasive evidence of record, to include the Veteran's own assertions, the testimony from her husband, and the two informed medical opinions, the Board cannot find that the evidence preponderates against the claim.  Rather, the evidence as to the remote causation of the Veteran's current asthma appears to fall into equipoise.  In such cases, the law dictates that the benefit of the doubt is resolved in the Veteran's favor and service connection shall be granted.  

Tinnitus

The Veteran contends that she was exposed to acoustic trauma during service, not only during basic training when she learned to operate the M-1 rifle, but from on-going noise at the underground computer facility where she worked for the remainder of her active service.  She contends tinnitus is related to noise exposure from fans, computer equipment, teletype machines, air conditioning, and construction equipment.  She also relates that she was not provided with any hearing protection at any point in her service career.  

The Veteran's service treatment records do not reflect any complaints of acoustic trauma or tinnitus.  Upon discharge from service, her hearing acuity was within normal limits, following conversion of the ASA test results to ISO test results.  The Veteran contends that she does not recall having been given a hearing test upon discharge; however, the report of such audiometric testing is reflected upon her discharge examination.  

The report of a February 1993 private hospital admission reflects no complaints of hearing problems or tinnitus.  An April 1997 letter from a physician with expertise in otolaryngology reflects that the Veteran had been seen for a six-week history of bilateral tinnitus.  It was noted that her past medical history was normal.  The physician determined that she likely had early presbyacusis with tinnitus, and noted that the Veteran would be considering hearing aids.

An October 2006 private physician letter indicates that the Veteran's tinnitus is related to her hearing loss and "at least may be partially related" to noise exposure during her period of service.  This opinion has little probative value, however, as it was expressed in terms of "may be" related, which implies that it may not be related as well.  

A September 2007 private physician letter includes the opinion that the Veteran had tinnitus due to acoustic trauma in the military.  No rationale for this opinion was included in the letter.

The report of a July 2010 VA examination contains that examiner's conclusion that the Veteran's tinnitus was not caused by or a result of loud computer noise or gunfire on the rifle range during the military.  In support of this conclusion, the examiner noted that the Veteran's hearing acuity was within normal limits upon discharge from service and that the changes in her hearing acuity occurred after military service and were not caused by military noise exposure.  The examiner also noted that the Veteran did not report tinnitus until many years after service so that it was less likely her tinnitus was due to military service, but more likely it was related to subsequent hearing loss, occurring years after service.

The Veteran has submitted written arguments to the effect that she recalls having tinnitus ever since service, but did not want to admit she had an older person's problem at that point in her life.  

As above, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  Additionally, when a chronic disease such as an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Upon review, the Board finds that the preponderance of the evidence is against a grant of service connection for tinnitus.  In reaching this conclusion, we accord the greatest probative weight to the contemporaneous evidence of record showing that the Veteran developed tinnitus many years after service.  In particular the 1993 hospital report with no complaints involving tinnitus, and the April 1997 physician's letter showing a six-week history of bilateral tinnitus.  As these documents were generated proximate to the examinations they reflect, i.e., in 1993 and 1997, they must be considered accurate indicators of the Veteran's condition at those times in 1993 and 1997.  

In contrast to these probative documents are the Veteran's own statements, made now, in support of the current claim, that she has had tinnitus ever since service, and the 2006 and 2007 medical opinions.  While the Board does not doubt the Veteran's current sincerity when she asserts she had had tinnitus since service, her current statements conflict with her earlier statements in the 1990s, in particular her 1997 statement to a physician that she had been experiencing tinnitus for only six weeks.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value, as statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The 2006 and 2007 private opinions relied on the Veteran's accounts of having had tinnitus since service, but those statements are not persuasive, since they were made in connection with her claim for benefits, and are contradicted by the history she provided when seeking medical treatment for her symptoms.

Similarly, the 2006 and 2007 medical opinions are entitled to less probative weight because the physician who rendered it did not appear to be familiar with the facts related above, such as the normal hearing tests upon discharge from service and the negative history for thirty years subsequent to service.  This lengthy period without treatment, post-service, weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In contrast, the fully-informed VA medical opinion took these factors into account.

On her appeal for the tinnitus claim, the Veteran noted her hearing problems were related to service.  A claim for hearing loss was denied by the Board in 2011 and was not appealed.  Therefore, to the extent her tinnitus is related to her hearing loss, the hearing loss is not a service-connected disability.

In sum, the preponderance of the evidence is against the claim and service connection for tinnitus must be denied.

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the claim for service connection for tinnitus in a November 2007 letter to the Veteran that informed her of her own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This letter also provided notice of information and evidence needed to establish disability ratings and an effective date in letters of February and March 2010.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant VA treatment records, private treatment records, VA examination reports, the Veteran's written contentions, and her hearing testimony.  The examinations provided to the Veteran are adequate for the purposes of deciding the claims on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims and no further assistance to develop evidence is required.


ORDER

Service connection for asthma is granted, subject to the law and regulations governing the award of monetary benefits.

Service connection for tinnitus is denied.



REMAND

Cervical spine

In the Court's January 2012 reconsideration, the Court found that the Board erred in failing to obtain a VA medical examination and opinion as to the Veteran's cervical spine disability.  The Court noted that the lay evidence of record at least raised the possibility of an injury to the cervical spine during service, and that as the Veteran currently has a documented disability involving her cervical spine, the VA must now obtain a nexus opinion.  In particular, the Court noted the appellant's assertion that she had a whiplash to her cervical area when she sustained a fall down icy steps in service, and that the whiplash was aggravated by the ergonomics of her in-service workspace, with her head tilted to view the results of tape readout while she typed.  Additionally, both the Veteran and her husband have related that she has had neck pain since service and that she was hospitalized in June 1964 with neck and back pain.  However, the question of whether these injuries and recollections represent the inception of the currently-shown cervical spine disability is one of a medical nature, requiring medical expertise to resolve. 

As the matter is being remanded anyway, the Veteran's VA medical records should be updated for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of VA medical treatment afforded to the Veteran since April 2013 at the Tampa VA Medical Center and all related clinics for inclusion in the file.

2.  The veteran should be afforded a VA orthopedic examination to identify the etiology of the Veteran's cervical spine disability and any nexus to service.  The claims folder must be made available to the examiner for review before the examination.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  The examiner is requested to specifically consider the Veteran's statements that she believes she had a whiplash to her cervical area when she sustained a fall down icy steps in service, and that the whiplash was aggravated by the ergonomics of her in-service workspace, with her head tilted to view the results of tape readout while she typed.  Additionally, the examiner is requested to consider the statements of the Veteran and her husband to the effect that she has had neck pain since service and that she was hospitalized in June 1964 with neck and back pain.

3.  After the development requested above has been completed, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and her attorneys should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


